DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed February 17, 2021.  Claims 1-20, are currently pending.

Claim Objections
Claims 18-20 are objected to because of the following informalities:  
Claim 18, line 1, recites dependency to claim 15 (a typographical error perhaps).  The dependency should be corrected to recite, 
-- medium of claim 17 -- 
A similar correction is warranted for claims 19 and 20, wherein both the claims be amended to show dependency to claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-14, 16, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Monroe (US 6,970,183).
	Regarding claim 1, Monroe discloses a security device (method) (multimedia surveillance and monitoring) comprising: 
a processor (abstract; server as a processor 46, figs. 5, 41); 
a sensor configured to detect unexpected activity (abstract; col. 4, lines 1-16); and 
a wireless network interface (the surveillance system may be interfaced with a WAN (wide area Network) or the Internet for providing a worldwide, low cost surveillance system with virtually unlimited geographic application, element 48, col. 18, lines 32-49) configured to connect to a remote server via Internet, wherein, if the unexpected activity (such as an event related to surveillance) is detected, the processor is configured to output an alert to the remote server (col. 6, lines 48-57): 
(i) via the Internet, if the wireless network interface can connect to the remote server via the Internet (abstract; col. 4, lines 1-16; col. 7, lines 5-44): and 
(ii) via a radio configured to transmit independently of the Internet, if the wireless network interface cannot connect to the remote server via the Internet (col. 7, lines 5-33).  
	Regarding claim 2, Monroe discloses wherein the radio is included in the security device (such as, for instance, a WLAN radio 323) (col. 26, lines 63-64).  
	Regarding claims 3, 8, 14, Monroe discloses wherein the radio is a long range (LoRa) radio (interfaced with a WAN (wide area network) or the Internet or wireless carrier provides long distance radio transmission providing low cost surveillance system with virtually unlimited geographic application) (col. 7, lines 61-65).   
	Regarding claims 5, 10, Monroe discloses further comprising a power source (col. 6, lines 28-31).  
	Regarding claims 6, 11, 16, Monroe discloses wherein the security device is a smart doorbell device (referred to as alarm bell 1010) (col. 36, lines 47-48).  
	Regarding claim 7, Monroe discloses a system comprising: the security device of claim 1 (see claim 1, system comprising security device(s) above); 
	a gateway (element 48, fig. 5-7); and
	a backup battery, wherein: the gateway is connected to the backup battery (why of course backup battery as disclosed for uninterruptable independent communication in case of issues with the wireless connection if the gateway remains unable to connect to the internet, col. 7, lines 16-22); and 
	the radio is included in one of the gateway and the backup battery (radio communication made possible through interface (gateway) via wireless communication technique adapted for transmitting event data, video and/or image monitoring information, audio signals and other sensor and detector data over significant distances using digital data transmission over a LAN, or wireless LAN) (abstract; col. 7, lines 5-33).
	Regarding claim 13, Monroe discloses outputting the alert to an end user device from the remote server (abstract; col. 4, lines 52-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 9, 15, 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Monroe (US 6,970,183) in view of Filson et al (hereinafter Filson) (US 9,787,424).
	Regarding claims 4, 9, 15, 19, Monroe discloses all limitation noted above with claim 1, 7, 12, 19.  Monroe further discloses the surveillance system may be interfaced with a WAN (wide area Network) or the Internet for providing a worldwide surveillance system with virtually unlimited geographic application, (element 48, col. 18, lines 32-49) configured to connect (interface gateway) to a remote server via Internet, (abstract; col. 4, lines 1-16; col. 7, lines 5-44): and via a radio configured to transmit independently of the Internet (col. 7, lines 5-33).  Further yet, cellular service can be combined with an ISP connection to provide a gateway to the Internet that would permit a remote unit to be readily transported to a distant or remote location, except the radio is an LTE radio.  Filson discloses LTE circuitry to communicate with devices outside of the local network, for e.g., a device 10 (fig. 1) may contact the authorities over a cellular communication network (e.g., a wireless telecommunications network), network interface 18 may include two radios, Radio A (20) and Radio B (22). These radios may send and/or receive signals, for instance, Radio A (20) may be a Wi-Fi radio and the Radio B (22) may be a Bluetooth® Low Energy radio (col. 7, lines 11-36).  It would be an obvious matter to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Filson with the device of Monroe for the benefit of provide a high data rate, low latency and packet optimized LTE radio access technology supporting flexible bandwidth deployments. 
	Regarding claim 17, Monroe discloses a security device (multimedia surveillance and monitoring) comprising: 
	if unexpected activity is detected by a sensor of the security device (such as an event related to surveillance), outputting an alert to a remote server (col. 6, lines 48-57): 
	(i) via the Internet, if the wireless network interface can connect to the remote server via the Internet (abstract; col. 4, lines 1-16; col. 7, lines 5-44): and 
	(ii) via a radio configured to transmit independently of the Internet, if the wireless network interface cannot connect to the remote server via the Internet (col. 7, lines 5-33).  Monroe does not expressly show, a non-transitory computer readable storage medium having stored thereon a program implemented on a security device, the program causing the security device to perform the above steps.  Filson in a similar field of endeavor of wireless surveillance discloses a tangible, non-transitory computer-readable medium including instructions configured to be executed to perform the steps of the embodiment above (col. 2, lines 28-41).  It would be an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Filson with the device of Monroe for the benefit of allow program perform routine (steps) to implement security device output an alert to a remote server within a threshold amount of time. 
	Regarding claim 18, Monroe discloses wherein the radio is a long range (LoRa) radio (interfaced with a WAN (wide area network) or the Internet or wireless carrier provides long distance radio transmission providing low cost surveillance system with virtually unlimited geographic application) (col. 7, lines 61-65).
	Regarding claim 20, Monroe discloses wherein the security device is a smart doorbell device (referred to as alarm bell 1010) (col. 36, lines 47-48).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.